Citation Nr: 0216091	
Decision Date: 11/08/02    Archive Date: 11/14/02	

DOCKET NO.  92-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 7, 1996, 
for a total disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967, and from March 1968 to March 1971.  

This matter arises from various rating decisions rendered 
since October 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  The Board remanded the case to the RO in June 
1994 and May 1997 for further action and adjudication.  That 
was accomplished, and the case was returned to the Board for 
further appellate consideration in October 2002.  

During the appellate process, the veteran requested a 
personal hearing before a Member of the Board.  Such a 
hearing was held before the undersigned on April 10, 1997; a 
transcript of that proceeding is of record.  

The appellant's representative has raised the additional 
issue of an earlier effective date for a grant of a total 
disability rating based upon individual unemployability.  
That issue has not been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  Nor is it "inextricably intertwined" 
with the issue now before the Board.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is 
referred to the RO for all action deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's service-connected PTSD has been evaluated 
as totally disabling since November 7, 1996.  

3.  It was factually ascertainable that the veteran's PTSD 
was totally disabling effective October 5, 1990.  


CONCLUSION OF LAW

An effective date of October 5, 1990, for a 100 percent 
rating for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107, 
5101, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 
4.132, DC 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment 

to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

In view of the disposition of this matter, the application of 
the VCAA is moot.


II.  Earlier Effective Date for a Total Rating for PTSD

The veteran contends that his service-connected PTSD has been 
totally disabling since he submitted his application for 
service connection for this disability on October 5, 1990.  
He asserts that the 100 percent disability rating recently 
assigned by the RO for his PTSD should have been effective 
from that date.  

Generally, the effective date of an award based upon a claim 
reopened after final adjudication or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Thus, an effective date for an increase in a 
disability evaluation may be assigned later than the date of 
receipt of claim if the evidence shows that the increase in 
disability actually occurred after the claim was filed.  
Therefore, determining an appropriate effective date for an 
increase in a disability evaluation involves an analysis of 
the evidence to determine (1) when a claim for the benefit 
sought was received and, if possible, (2) when an increase in 
disability actually occurred.  

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151 (2001).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  See 
38 C.F.R. § 3.155.  In this regard, the evidence indicates 
that the veteran submitted an application for service 
connection for PTSD to the RO on October 5, 1990.  Service 
connection was granted, and a 30 percent disability 
evaluation originally was assigned.  That evaluation 
subsequently was increased to 50 percent and later to 70 
percent effective October 5, 1990.  The limited question 
before the Board is whether the evidence of record 
established, as a factual matter, that the disability at 
issue was totally disabling from the date of the veteran's 
claim.  

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2001).  Effective November 7, 1996 (during the pendency of 
this appeal), substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, to include 
PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. 
Reg. 52,695-52,702 (1996) (now codified at 38 C.F.R. 
§§  4.125-4.130 (2001)).  When the law or regulation 
applicable to a given claim changes after the claim has been 
filed or reopened, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Congress did 
not express an intent to retroactively apply the substantive 
changes initiated on November 7, 1996, regarding the 
schedular criteria for evaluating psychiatric disorders.  
Accordingly, the Board will consider the veteran's claim 
under the criteria in effect when his application was 
received on October 5, 1990.  

Prior to November 7, 1996, the severity of a psychiatric 
disability was evaluated based upon actual symptomatology, as 
it affected social and industrial adaptability.  See 
38 C.F.R. § 4.130 (1996).  Social inadaptability was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1).  Under that criteria, a 70 percent disability 
evaluation was warranted when there was "severe" impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  It was necessary for 
psychoneurotic symptoms to so adversely affect reliability, 
flexibility and efficiency levels, so as to result in severe 
industrial impairment.  

To warrant a 100 percent disability evaluation, the attitudes 
of all contacts except the most intimate must have been so 
adversely affected as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.  

The evidence indicates that the veteran was hospitalized in 
October 1990 for alcohol rehabilitation.  The treating 
physician attributed the veteran's alcohol abuse to PTSD and 
job pressures.  At that time, the veteran had directed 
homicidal ideation against his supervisors, but this resolved 
during his hospital stay.  

The records after October 1990 and prior to November 1996 
contain many reports reflecting on the status of the service 
connected PTSD as well as other psychiatric disabilities and 
substance abuse.  The veteran had extended hospitalizations.  

During a personal hearing conducted before a hearing officer 
at the RO in April 1995, the veteran indicated that he did 
not associate with any of his family members and that he did 
not leave his home unless it was absolutely necessary.  He 
indicated that he went out to do food shopping once weekly 
and that he sometimes went out at night when there were few 
people about.  

The Board concludes that the record shows in retrospect that 
the veteran has been virtually isolated from the community 
and was not capable of obtaining and retaining gainful 
employment from the date of his claim, October 5, 1990.  The 
record also demonstrates that several disorders have 
contributed at various times and in various degrees to render 
him incapable of obtaining and retaining gainful employment.  
The Board acknowledges that there is significant evidence 
that suggests the PTSD alone may not have been the sole 
factor creating this situation.  The Board finds, however, 
that the record from October 5, 1990 to the current assigned 
effective date for the 100 percent schedular rating does not 
provide a satisfactory basis to distinguish between those 
manifestations of PTSD and related disabilities, and the 
manifestations of nonservice connected disabilities in 
creating this situation.  Under such circumstances, the 
claimant is entitled to have the benefit of the doubt 
resolved in his favor.  38 U.S.C.A. § 5107(b).  Accordingly, 
the Board finds that the veteran's service-connected PTSD has 
been totally disabling since the date that he filed his claim 
for service connection on October 5, 1990.  


ORDER

An effective date of October 5, 1990 for a total disability 
rating for PTSD is granted.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

